2021 WI 83

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP1478-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Joseph R. Laumann, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Joseph R. Laumann,
                                 Respondent.

                          ATTORNEY LAUMANN REINSTATEMENT PROCEEDINGS
                          Reported at 385 Wis. 2d 152,922 N.W.2d 520
                                 PDC No:2019 WI 3 - Published

OPINION FILED:         November 23, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                             2021 WI 83
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.   2018AP1478-D


STATE OF WISCONSIN                               :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Joseph R. Laumann, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
             Complainant,                                           NOV 23, 2021
      v.                                                                Sheila T. Reiff
                                                                    Clerk of Supreme Court
Joseph R. Laumann,

             Respondent.




      ATTORNEY reinstatement proceeding.                 Reinstatement granted.



      ¶1    PER CURIAM.      This court has pending before it Attorney
Joseph R. Laumann's petition for reinstatement of his license to

practice law in Wisconsin. Upon consideration of the reinstatement

petition;    the   Office    of     Lawyer    Regulation's         (OLR)      response

pursuant    to   Supreme    Court   Rule     (SCR)     22.30(4);       the    parties'

SCR 22.30(5)(a) stipulation; and the OLR's memorandum in support

of the stipulation, we conclude that Attorney Laumann's petition

for reinstatement should be granted.

      ¶2    Attorney   Laumann      was    admitted       to    practice       law     in
Wisconsin in 1999.          He had been admitted to practice law in
                                                                    No.     2018AP1478-D



Maryland in 1998.           Attorney Laumann's Wisconsin law license was

suspended in May 2008 for failure to comply with continuing legal

education (CLE) requirements and in October of 2008 for failure to

pay state bar dues.         The Board of Bar Examiners filed a memorandum

on June 22, 2021, stating that Attorney Laumann was currently in

compliance    with    the     court's    CLE   and     ethics      and    professional

responsibility requirements.             His Wisconsin law license remains

administratively suspended for failure to pay state bar dues.

     ¶3     On   January      18,   2019,     this    court    suspended      Attorney

Laumann's Wisconsin law license for a period of six months.                         See

In re Disciplinary Proceedings Against Laumann, 2019 WI 3, 385

Wis. 2d 152, 922 N.W.2d 520.             That suspension was reciprocal to

that imposed upon Attorney Laumann by the Court of Appeals of

Maryland.    Attorney Laumann's misconduct in Maryland arose out of

four separate client matters and included failing to maintain a

client's funds in trust; misrepresenting to a bankruptcy court

that he had mailed payments to a bankruptcy trustee; failing to

maintain adequate trust account records; withdrawing cash from his
trust account for unauthorized purposes; failing to appear on time

for a divorce hearing and misrepresenting to a court why he had

missed the hearing; improperly filing a complaint for child custody

in one county when he knew that the client had a custody proceeding

already     pending     in     another      county;         improperly     disclosing

confidential and privileged information in court filings; failing

to have a written fee agreement with a client; attempting to

collect   legal      fees    from   a   client       that    had   previously      been


                                          2
                                                                      No.     2018AP1478-D



collected; and increasing his hourly rate without communicating

the rate increase to the client.

      ¶4      Attorney Laumann filed a petition for the reinstatement

of   his     Wisconsin     law    license         on   June   21,   2021.         The   OLR

investigated        Attorney     Laumann's         petition     and       found   he    had

demonstrated        that   he    has   satisfied        all   of    the    criteria     for

reinstatement.       The OLR noted that Attorney Laumann has maintained

competence and learning in the law by attendance at identified

educational activities.            It also noted that Attorney Laumann's

conduct since his suspension has been exemplary and beyond reproach

and he has a proper understanding of an attitude toward the

standards that are imposed upon members of the bar and will act in

conformity with those standards.

      ¶5      On September 20, 2021, the parties filed a stipulation

in   which    the    OLR   stated      that       Attorney    Laumann      has    met   his

SCR 22.305 burden to prove by clear, satisfactory, and convincing

evidence:

      (1) That he has the moral character to practice law in
          Wisconsin.

      (2) That his resumption of the practice of law will not
          be detrimental to the administration of justice or
          subversive of the public interest.

      (3) That his representations in the petition, including
          the representations required by SCR 22.29(4)(a) to
          (m) and 22.29(5), are substantiated.

      (4) That he has complied fully with the terms of the
          order of suspension or revocation and with the
          requirements of SCR 22.26.




                                              3
                                                                          No.     2018AP1478-D



      ¶6    The OLR also filed a memorandum in support of the

stipulation in which it reiterates that Attorney Laumann has

satisfactorily complied with the terms of the suspension order and

the OLR did not identify any adverse material issues during the

its investigation of Attorney Laumann's reinstatement petition.

      ¶7    The parties' joint stipulation for Attorney Laumann's

reinstatement is now before us.                    Effective January 1, 2021, new

reinstatement         provisions     permit         this     court        to    consider    a

reinstatement petition by stipulation where, as here, the OLR

concludes,       upon       investigation,           that        the     petitioner        has

demonstrated, to the OLR's director's satisfaction, that all of

the reinstatement criteria have been met.                              See SCR 22.305 and

SCR 22.29(4).         The court considers the petition and stipulation

without    the    appointment        of    a       referee       and    may     approve    the

stipulation and reinstate the petitioner's law license; the court

may reject the stipulation and refer the petition to a referee for

a   hearing;     or   the    court   may       direct      the    parties       to   consider

modifications to the stipulation.                   SCR 22.30(5)(b).
      ¶8    Based on the stipulation, and noting that the record

contains no evidence to the contrary, we conclude that Attorney

Laumann has established by clear, satisfactory, and convincing

evidence that he has satisfied all of the criteria necessary for

reinstatement.         Accordingly, we accept the parties' stipulation

pursuant to SCR 22.30(5)(b), and we reinstate Attorney Laumann's

license to practice law in Wisconsin, effective the date of this

order.


                                               4
                                                           No.    2018AP1478-D



    ¶9        IT IS ORDERED that the petition for reinstatement of

Joseph   R.    Laumann   to   practice   law   in   Wisconsin    is   granted,

effective the date of this order.

    ¶10       IT IS FURTHER ORDERED that the administrative suspension

of Joseph R. Laumann's license to practice law in Wisconsin, due

to his failure to pay mandatory bar dues shall remain in effect

until that reason for the administrative suspension has been

rectified pursuant to SCR 22.28(1).

    ¶11       IT IS FURTHER ORDERED that exhibits 1 and 2 attached to

the reinstatement petition, which contain medical and financial

records, shall remain sealed until further order of the court.

    ¶12       IT IS FURTHER ORDERED that no costs will be imposed in

connection with this reinstatement proceeding.




                                     5
    No.   2018AP1478-D




1